Case 16-38154        Doc 43     Filed 12/11/18     Entered 12/11/18 09:51:05          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-38154
         Breck B Hall

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/02/2016.

         2) The plan was confirmed on 02/03/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/17/2017, 08/17/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/25/2017, 07/05/2018.

         5) The case was completed on 09/10/2018.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $109,050.00.

         10) Amount of unsecured claims discharged without payment: $9,358.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-38154      Doc 43     Filed 12/11/18        Entered 12/11/18 09:51:05                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $50,350.00
        Less amount refunded to debtor                            $816.13

 NET RECEIPTS:                                                                                    $49,533.87


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $3,983.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,781.42
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,764.42

 Attorney fees paid and disclosed by debtor:                   $17.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACCEPTANCE NOW                   Secured            50.00         50.00            50.00          50.00        0.21
 ACCEPTANCE NOW                   Secured        1,000.00       1,000.00         1,000.00      1,000.00       21.14
 AMITA HEALTH ADVENTIST MEDICA    Unsecured         324.00      1,261.40         1,261.40      1,261.40         0.00
 CARMAX AUTO FINANCE              Secured       21,276.85     21,276.65        21,276.65      21,276.65    2,663.04
 CAVALRY SPV I LLC                Unsecured          50.00      3,005.98         3,005.98      3,005.98         0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured         311.00        311.79           311.79        311.79         0.00
 JEFFERSON CAPITAL SYSTEMS        Unsecured          87.00        697.23           697.23        697.23         0.00
 KEYNOTE CONSULTING INC           Unsecured         632.00        632.49           632.49        632.49         0.00
 OVERLAND BOND & INVESTMENT       Unsecured      6,369.00       9,190.04         9,190.04      9,190.04         0.00
 PRESENCE HEALTH                  Unsecured            NA          85.00            85.00          85.00        0.00
 RENT REC/HIGHPOINT APTS REFLEC   Unsecured           1.00           NA               NA            0.00        0.00
 ACCEPTANCE NOW                   Unsecured      3,904.00            NA               NA            0.00        0.00
 KEYNOTE CONSULT/ACCESS CRED U    Unsecured         299.00           NA               NA            0.00        0.00
 ACCESS CREDIT UNION              Unsecured         486.00           NA               NA            0.00        0.00
 CCI CONTRACT CALLERS INC/COME    Unsecured         261.00           NA               NA            0.00        0.00
 CCI CONTACT CALLERS INC/COMED    Unsecured         107.00           NA               NA            0.00        0.00
 MERCH CRED/VILL OF SCHILLER PA   Unsecured         308.00           NA               NA            0.00        0.00
 MERCH CRED/ADV LAGRANGE MEM      Unsecured          50.00           NA               NA            0.00        0.00
 MERCH CRED/ADV LAGRANGE MEM      Unsecured          10.00           NA               NA            0.00        0.00
 MERCH CRED/ADV LAGRANGE MEM      Unsecured          50.00           NA               NA            0.00        0.00
 MERCH CRED/ADV LAGRANGE MEM      Unsecured          50.00           NA               NA            0.00        0.00
 MERCH CRED/ADV LAGRANGE MEM      Unsecured          50.00           NA               NA            0.00        0.00
 NORTHWEST COLL/VILL OF HANOVE    Unsecured         150.00           NA               NA            0.00        0.00
 WILL COUNTY CLERK                Secured       10,898.83       2,574.48         2,574.48      2,574.48         0.00
 WILL COUNTY COLLECTOR            Unsecured      3,632.16            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-38154        Doc 43      Filed 12/11/18     Entered 12/11/18 09:51:05              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $21,276.65         $21,276.65            $2,663.04
       All Other Secured                                  $3,624.48          $3,624.48               $21.35
 TOTAL SECURED:                                          $24,901.13         $24,901.13            $2,684.39

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,183.93         $15,183.93               $0.00


 Disbursements:

         Expenses of Administration                             $6,764.42
         Disbursements to Creditors                            $42,769.45

 TOTAL DISBURSEMENTS :                                                                      $49,533.87


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
